Exhibit 10.1

 

TOLLING AND STANDSTILL AGREEMENT

 

THIS TOLLING AND STANDSTILL AGREEMENT (this “Agreement”) is made and entered
into by Overstock.com, Inc. (“Overstock”) and the Overstock.com, Inc. Employee
Benefits Committee (the “Committee”), on behalf of the Overstock.com, Inc.
401(k) Plan (the “Plan”), on and to be effective as of August 31, 2009.

 

WHEREAS, Overstock has determined that it may have issued more shares of its
common stock (“Common Stock”) to the Plan for the benefit of Plan participants
than have been registered with the Securities and Exchange Commission for
issuance to or in connection with the Plan; and

 

WHEREAS, Overstock desires to make a rescission offer to affected participants
in the Plan who acquired shares of Overstock Common Stock between July 1, 2008
and June 30, 2009 but has determined that it is unable to do so at the present
time; and

 

WHEREAS, the Committee serves as the Administrator of the Plan, and is
authorized to take such actions with respect to the Plan as may be deemed
necessary or appropriate by the Committee; and

 

WHEREAS, the Committee, on behalf of the Plan, and Overstock (the “Parties”)
desire to protect any rights of the Plan or its participants that may exist at
June 30, 2009 by ensuring that any such rights are not prejudiced due to any
Time-Related Defenses (as defined in paragraph 6(b)) that may be asserted as to
any Claims (as defined in paragraph 6(a));

 

NOW THEREFORE, the Parties agree as follows:

 

1. Period of Forbearance. Except as otherwise agreed by the Parties, the Plan
and the Committee shall forbear and postpone the filing, commencement, and
prosecution of Claims, if any, against Overstock for the period of time (the
“Period of Forbearance”) commencing on the date hereof and continuing until the
earlier of (a) the termination of the Period of Forbearance pursuant to
paragraph 2, or (b) the completion of any rescission offer process that may be
implemented by Overstock relating to any Overstock Common Stock acquired by the
Plan. Nothing in this Agreement shall require Overstock to make any such
rescission offer, and nothing in this Agreement shall preclude any Party from
initiating Claims or other legal action against the other Party after the
termination of the Period of Forbearance pursuant to paragraph 2.

 

2. Termination. Any Party shall have the right, effective on the 10th calendar
day after delivery of written notice to the other Party, to terminate the Period
of Forbearance.

 

3. Tolling Period. During the Period of Forbearance, all Time-Related Defenses
will be tolled for Claims against Overstock. This Agreement does not constitute,
and shall not be interpreted as, an admission by any Party that any Claims are
in existence or, if made, would be valid; that any Claims have or have not yet
accrued; that, but for the Agreement, any Claims would or would not be barred by
any Time-Related Defense; or that the Committee has (or has

 

--------------------------------------------------------------------------------


 

assumed) any obligations to such participants or beneficiaries regarding Claims
that such participants or beneficiaries may have. This Agreement shall have no
effect on any Time-Related Defense already existing prior to June 30, 2009 and,
other than that the days covered by the Period of Forbearance shall not count
toward the accrual of any Time-Related Defense, it shall have no effect on any
Time-Related Defense upon the termination of the Period of Forbearance.

 

4. The current and former participants and beneficiaries of the Plan are
express, intended third party beneficiaries of the tolling of Time-Related
Defenses under this Agreement. Overstock acknowledges the adequacy of the
consideration for the tolling of the Time-Related Defenses as to the Plan and
any such participants and beneficiaries of the Plan, and Overstock agrees not to
assert any defense of lack of or insufficiency of such consideration.

 

5. Notice. Notice, when required by this Agreement, shall be effective upon
receipt. Notice shall be given in writing and delivered personally or sent by
Certified U.S. Mail Return Receipt Requested, by overnight delivery service, or
by both facsimile and overnight delivery service, addressed as follows:

 

(a)  If to the Plan or the Committee:

 

Overstock.com, Inc. Employee Benefits Committee

c/o Stephen J. Chesnut

Overstock.com, Inc.

6350 South 3000 East

Salt Lake City, Utah  84121

 

(b)  If to Overstock:

 

Overstock.com, Inc.

6350 South 3000 East

Salt Lake City, Utah  84121

Attention:  General Counsel

 

6. Definitions. For purposes of this Agreement, the following terms shall have
the following meanings:

 

(a) “Claim” or “Claims” means any action, arbitration, claim, crossclaim,
counterclaim, third-party claim, or other legal right or remedy, including any
right of rescission, based on Section 5 of the Securities Act of 1933, arising
out of or related to the acquisition by the Plan or any participant in the Plan
of unregistered shares of Overstock Common Stock between July 1, 2008 and
June 30, 2009, if any, brought by or on behalf of the Plan or by any current or
former Plan participant or beneficiary in connection with contributions to the
Plan or the investment of Plan accounts;

 

(b) “Time-Related Defense” or “Time-Related Defenses” means all defenses,
whether by statute, common law, or equity, based or partially based on the
passage of time or on a conditioning of rights based on the time of assertion,
knowledge, or notice, and includes all

 

2

--------------------------------------------------------------------------------


 

statutes of limitations and statutes of repose as well as all time-related
equitable defenses, such as laches.

 

7. Miscellaneous.

 

(a) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the undersigned Parties and their respective officers, agents,
employees, attorneys, directors, subsidiaries, affiliates, parent companies,
heirs, executors, administrators, representatives, successors, and assigns.

 

(b) Choice of Law. This Agreement shall be interpreted and construed under the
laws of the State of Utah, other than its laws with respect to choice of law,
and except as preempted by federal law.

 

(c) Authority. Each signatory hereto represents and warrants that he or she is
authorized to execute this Agreement.

 

(d) Entire Agreement. This Agreement represents the entire agreement of the
Parties hereto relating to the subject matter hereof.

 

(e) Modifications. No modification of this Agreement shall be made except in
writing and signed by the Parties.

 

(f) Counterparts. This Agreement and any amendment or modification may be
executed in separate counterparts that together constitute one instrument.

 

3

--------------------------------------------------------------------------------


 

Executed on the date first written above.

 

 

 

 

OVERSTOCK.COM, INC.

 

 

By:

/s/ Patrick M. Byrne

 

 

Name:

Patrick M. Byrne

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

 

 

OVERSTOCK.COM. INC. 401(K) PLAN

 

 

By: Overstock.com, Inc. Employee Benefits Committee

 

 

 

 

 

By:

/s/ Jonathan E. Johnson III

 

 

 

Jonathan E. Johnson III

 

 

 

Committee Member

 

 

 

4

--------------------------------------------------------------------------------